Case 1:20-cv-00329-SEB-MJD Document 10 Filed 05/19/20 Page 1 of 3 PageID #: 30




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PHILLIP YOUNG,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:20-cv-00329-SEB-MJD
                                                      )
CREDIT COLLECTION SERVICES, INC.,                     )
                                                      )
                              Defendant.              )



                             SCHEDULING ORDER
                   HON. MAGISTRATE JUDGE MARK J. DINSMORE

       This matter is scheduled for a telephonic initial pretrial conference on Thursday, June 4,

2020 at 11:30 a.m. (Eastern). Counsel shall attend the conference by calling the designated

telephone number, to be provided by the Court via email generated by the Court's ECF system.

The parties shall file a proposed Case Management Plan ("CMP") on or before June 1, 2020.

Unless the parties agree there are compelling reasons for a departure, the CMP shall be in the

format set forth in the model CMP found on the Court’s website (www.insd.uscourts.gov).

       Section III(A) through (E) of the proposed CMP shall include the following deadlines:

       A.      The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
               June 12, 2020.

       B.      Plaintiff(s) shall file preliminary witness and exhibit lists on or before June 19,
               2020.

       C.      Defendant(s) shall file preliminary witness and exhibit lists on or before June 26,
               2020.

       D.      All motions for leave to amend the pleadings and/or to join additional parties shall
               be filed on or before July 24, 2020.

       E.      Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
               special damages, if any, and make a settlement demand, on or before June 19,
Case 1:20-cv-00329-SEB-MJD Document 10 Filed 05/19/20 Page 2 of 3 PageID #: 31




               2020. Defendant(s) shall serve on the Plaintiff(s) (but not file with the Court) a
               response thereto within 21 days after receipt of the demand. The parties shall
               forward copies of their settlement demands and responses when made to
               Magistrate Judge Dinsmore at MJDinsmore@insd.uscourts.gov.

       In advance of the initial pretrial conference, counsel shall plan for discovery and conduct

the conference required by Fed. R. Civ. P. 26(f). Represented parties shall attend the initial

pretrial conference by counsel. Clients are not required (but are permitted) to attend this

conference.

       Counsel who attend the conference must have their appearance on file. At the

conference, counsel should be prepared to discuss the issues addressed in the ESI Supplement to

Case Management Plan found on the Court's website, in addition to:

       1.      How exhibits will be identified during the discovery process consistent with the
               Court's trial procedures;

       2.      The types and number of witnesses the parties anticipate may provide evidence
               under Federal Rule of Evidence 702, 703 or 705;

       3.      Any issues anticipated at the outset regarding the scope or nature of discovery
               anticipated in the case;

       4.      Any anticipated deviations from the established limitations on discovery;

       5.      Any anticipated need for the entry of a protective order in the matter; and

       6.      How soon the parties anticipate being in a position to discuss settlement of the
               matter and what specific items of discovery need to be completed prior thereto,
               and how that necessary discovery can be accomplished as quickly and efficiently
               as possible.

       SO ORDERED.


       Dated: 19 MAY 2020
Case 1:20-cv-00329-SEB-MJD Document 10 Filed 05/19/20 Page 3 of 3 PageID #: 32




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court's ECF system.
